1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   KENNETH A. FOX,                            Case No. 5:19-cv-03031-DDP (MAA)
12
                         Plaintiff,
            v.                                  ORDER ACCEPTING FINDINGS
13
                                                AND RECOMMENDATIONS OF
14   COUNTY OF SANTA BARBARA                    UNITED STATES MAGISTRATE
     et al.,                                    JUDGE
15

16                       Defendants.
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file
19   herein, and the Report and Recommendation of United States Magistrate Judge.
20   Further, the time for filing objections has expired and no objections have been
21   made. The Court accepts the findings and recommendations of the Magistrate
22   Judge and adopts them as its own findings and conclusions.
23         IT IS THEREFORE ORDERED that this lawsuit be dismissed without
24   prejudice.
25

26            March 13, 2020
     DATED: __________________              ____________________________________
27                                                  DEAN D. PREGERSON
                                             UNITED STATES DISTRICT JUDGE
28
